   Case 1:15-cr-00036-DSC Document 94 Filed 11/02/18 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA          )
                                  )
            V.                    )     Criminal No. 15-36E
                                  )
ELIZABETH MCMAHAN                 )

                    UNOPPOSED MOTION TO TRAVEL

     AND NOW, comes the defendant, Elizabeth McMahan, by her

attorney, and with respect to the above captioned matter, she

represents the following:



     1.   Assistant United States Attorney Christian Trabold

consents to the relief sought herein.



     2.   Ms. McMahan is released on an unsecured bond and her

travel is restricted to the Western District of Pennsylvania,

New York and Ohio.



     3.    Elizabeth McMahan hereby seeks permission to travel

to Richmond, Virginia on November 8, 2018, and return to this

district on November 11, 2018.        The purpose of this proposed

travel is to attend a performance her daughter is

participating in at her college.
   Case 1:15-cr-00036-DSC Document 94 Filed 11/02/18 Page 2 of 2




     WHEREFORE, the defendant, Elizabeth McMahan requests

permission to travel as specified within the proposed Order

of Court.


                            Respectfully submitted,



                            s/ Thomas Livingston
                            Thomas Livingston
                            Assistant Federal Public Defender
                            Attorney ID No. 36949
